 Case 1:20-cv-00183-PLM-SJB ECF No. 12 filed 05/15/20 PageID.199 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 ALLISON L. MERRILL and BRITTANY             )
 WILK,                                       )
                                             )      Case No.: 1:20-cv-00183
               Plaintiffs,                   )
                                             )      Hon. Paul L. Maloney
        v.                                          U.S. District Judge
                                             )
 TRANSWORLD SYSTEMS, INC., and               )
                                                    Hon. Sally J. Berens
 U.S. BANK NATIONAL ASSOCIATION,             )
                                                    U.S. Magistrate Judge
                                             )
               Defendants.                   )
                                             )
                                             )

                             CERTIFICATE OF COMPLIANCE

       I, Albert J. Rota, certify that the foregoing Memorandum of Law in Support of U.S. Bank

National Association’s Motion to Dismiss Plaintiffs’ Complaint complies with W.D. Mich. LCivR

7.2 because it contains 7,941 words, excluding the portions exempted by LCivR 7.2(b)(i), as

counted using Microsoft Word 2016.

                                                  /s/Albert J. Rota
                                                  Albert J. Rota
                                                  JONES DAY
                                                  2727 North Harwood Street
                                                  Dallas, Texas 75201
                                                  Telephone: (214) 220-3939
                                                  Facsimile: (214) 969-5100
                                                  ajrota@jonesday.com

                                                  Andrew J. Clopton
                                                  JONES DAY
                                                  150 West Jefferson Avenue
                                                  Suite 2100
                                                  Detroit, Michigan 48226
                                                  Telephone: (313) 733-3939
                                                  Facsimile: (313) 230-7997
                                                  aclopton@jonesday.com

                                                  Counsel for U.S. Bank National Association
